Citation Nr: 0027736	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-11 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty for more than 20 years and 
retired in February 1973.  This case comes before the Board 
of Veterans' Appeals (the Board) on appeal from a January 
1999 rating decision of the Atlanta, Georgia, Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The appellant has not presented evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim of entitlement to service connection for the veteran's 
cause of death is plausible.


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the veteran's cause of death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 498, 
506  (1995) (citations omitted), aff'd 78 F.3d 604  (Fed. 
Cir. 1996).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well-grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).

For service connection for the cause of death of a veteran, 
the first requirement for a well grounded claim, i.e. 
evidence of a current disability, will always be met (the 
current disability being the condition that caused the 
veteran to die).  However, the last two requirements must be 
supported by evidence of record.  Ruiz v. Gober, 10 Vet. App. 
352, 356  (1997) (citing Ramey v. Brown, 9 Vet. App. 40, 46 
(1996)).  If the second element of a well grounded claim has 
been satisfied, i.e. that of an inservice injury or disease, 
then the final requirement for a well grounded claim is a 
nexus between the veteran's death and the inservice injury or 
disease.  Opinions by lay persons as to a relationship, or 
nexus, between a disability or death and an inservice injury 
or disease are not competent evidence for purposes of a well 
grounded claim.  Id. (citing Espiritu v. Derwinski, 2 Vet. 
App. 492  (1992).

Once a claim is determined to be well grounded, the death of 
a veteran will be considered as having been due to a service 
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312(a)  (1999).  The issue involved 
will be determined by exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran, including, particularly, autopsy reports.  
Id.  The service connected disability will be considered as 
the principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b)  (1999).  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (1999).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

The veteran's service medical records show a history of a 
neck injury and subsequent surgery.  The service medical 
records are negative for any report of stroke, high blood 
pressure, or cardiovascular disorder.  The veteran had a 
normal chest x-ray and normal electrocardiogram (EKG) at the 
time of his discharge in 1973.  The medical records do show a 
subconjunctival hemorrhage due to trauma in August 1973.

Reports of hospitalization from Georgia Baptist Hospital and 
South Fulton Hospital in 1988 show diagnosis of subarachnoid 
hemorrhage with brain abscess.  The reports noted no history 
of elevated blood pressure, myocardial infarction, angina, or 
other cardiovascular disorder.

Medical records from Central State Hospital between 1991 and 
1996 show a history of subarachnoid hemorrhage in 1988 with 
right hemiparesis.  These records also indicate several 
strokes suffered by the veteran after 1988.

A death certificate shows that the veteran died on November 
[redacted], 1997.  His cause of death was listed as respiratory 
failure due to aspiration pneumonia due to multiple strokes.

The appellant has presented an undated letter from a VA 
physician which stated, in pertinent part, that the veteran 

[e]ventually died from complications of multiple 
strokes.  He had recurrent problems with 
aspiration pneumonia from his dysphagia and 
infections from multiple decubiti.  He also had a 
history of subarachnoid hemorrhage with shunt 
placement. 

Review of his military records in the early 
seventies show that he had a cervical spine 
injury which eventually required surgery for 
fusion of his neck.  This previous neck injury 
and surgery may have contributed to his dysphagia 
problems, but the subarachnoid hemorrhage and the 
strokes were the primary problem.  

At the time of the veteran's death his only service-connected 
disorder was arthritis of the cervical spine with 
radiculopathy, rated 20 percent disabling from March 1, 1973.  
He was also entitled to pension benefits and to special 
monthly pension on account of need of regular aid and 
attendance from June 7, 1988.  

III.  Analysis

Here, it is clear that the veteran's subarachnoid hemorrhage 
and multiple strokes caused his death.  This is evidenced by 
his death certificate.  This evidence fulfills the first 
requirement of a well grounded claim for service connection 
for the cause of the veteran's death.  See Ruiz v. Gober, 10 
Vet. App. 352  (1997).

The second element of a well grounded claim is that of an 
inservice disease or injury.  Here, there is no evidence that 
the veteran suffered the subarachnoid hemorrhage and strokes 
or any hypertension that might cause a stroke while he was in 
service.  In fact, there is no medical evidence of any 
cardiovascular disorder at all during the veteran's service.  
The appellant argues, in essence, that the veteran's neck 
injury and surgery in service satisfies the requirement that 
the veteran have an inservice disease or injury, and the 
Board finds that this neck injury and surgery is an inservice 
disease or injury.  Therefore, the second element of a well 
grounded claim has been met.  Epps, 126 F.3d at 1468; Caluza, 
7 Vet. App. at 506.

The third element of a well grounded claim for service 
connection is medical evidence of a nexus, or link, between 
the veteran's service and his current disability.  Id.  Here, 
the service medical records are entirely negative for any 
history of stroke, brain hemorrhage, or cardiovascular 
disorder.  There is medical evidence of a subconjunctival 
hemorrhage due to trauma in 1973, but this is an injury to 
the eye and is not a stroke or brain hemorrhage and is not 
evidence of a cardiovascular disorder.  The appellant has 
presented a statement from the veteran's physician stating 
that the veteran's inservice neck injury and surgery "may 
have contributed to his dysphagia problems, but the 
subarachnoid hemorrhage and strokes were the primary 
problem".  The Board finds that this statement does not meet 
the requirement to show medical evidence of a nexus between 
an inservice injury and the cause of death.  This statement 
is inconclusive and speculative, and without any clinical 
data or other rationale to support it.  This statement cannot 
be used to provide the medical nexus evidence required.  See, 
Bloom v. West, 12 Vet. App. 185 (1999).  It is too 
speculative and does not relate any dysphagia to the 
veteran's death nor the service-connected arthritis of the 
cervical spine to the terminal subarachnoid hemorrhage or 
strokes.  

The appellant has asserted her belief that the subarachnoid 
hemorrhage and multiple strokes were related to the veteran's 
inservice neck injury and surgery, but it is not shown that 
she possesses the medical expertise to make a diagnosis or 
offer an opinion as to the etiology or diagnosis of a 
cardiovascular disability.  Ruiz, 10 Vet. App. at 356 (citing 
Espiritu, 2 Vet. App. 492) (lay persons are not competent to 
offer medical opinions).  

In light of the above, the Board must deny the appellant's 
claim as not well grounded.  There is no competent medical 
evidence establishing a nexus between the veteran's service 
and his death.

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application.  This obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to well 
ground a claim.  Robinette v. Brown, 8 Vet. App. 69 (1999).

Here, the Board finds that VA has no outstanding duty to 
inform the appellant of the necessity to submit certain 
evidence to complete her application for VA benefits for 
service connection for the veteran's cause of death.  The RO 
collected the veteran's service medical records and all the 
post service medical records that were identified as being 
available.  In this respect, the Board is satisfied that the 
obligation imposed by section 5103(a) has been satisfied.  
See Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under sec. 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence which may exist or could be 
obtained).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(sec. 5103(a) duty attaches only where there is an incomplete 
application which references other known and existing 
evidence) and Wood v. Derwinski, 1 Vet. App. 190 (1991) (VA 
"duty" is just what it states, a duty to assist, not a duty 
to prove a claim).

Accordingly, the Board must deny the appellant's claim of 
service connection for the veteran's cause of death as not 
well grounded.



ORDER

Entitlement to service connection for the veteran's cause of 
death is denied, as the claim is not well grounded.


		
	JOHN FUSSELL
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

